DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00008-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 321ST


IN THE INTEREST OF H.E.B., §
	JUDICIAL DISTRICT COURT OF
A CHILD

§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellant has met the requirements of Tex.
R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	
Opinion delivered March 21, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.




(PUBLISH)



















COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


MARCH 21, 2003


NO. 12-03-00080-CV


IN THE INTEREST OF H.E.B.,

A CHILD




  Appeal from the 321st Judicial District Court
  of Smith County, Texas. (Tr.Ct.No. 03-0191-D)







			THIS CAUSE came to be heard on the appellate record and the Appellant's
motion to dismiss the appeal herein, and the Court having heard and fully considered said motion
is of the opinion the same should be Granted.
			It is therefore ORDERED, ADJUDGED and DECREED by the Court that
this appeal be, and the same is, Hereby Dismissed and that this decision be certified to the trial
court below for observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J. and Griffith, J.











THE STATE OF TEXAS

M A N D A T E

TO THE 321ST JUDICIAL DISTRICT COURT OF SMITH COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of March, 2003, the cause upon appeal to revise or reverse your judgment between

IN THE INTEREST OF H.E.B., A CHILD


NO. 12-03-00080-CV and Tr. Ct. Case Number 03-0191-D


Opinion by Per Curiam.



was determined; and therein our said Court made its order in these words:
	THIS CAUSE came to be heard on the appellate record and the Appellant's motion to
dismiss the appeal herein, and the Court having heard and fully considered said motion is of the
opinion the same should be Granted.

	It is therefore ORDERED, ADJUDGED and DECREED by the Court that this appeal be,
and the same is, Hereby Dismissed and that this decision be certified to the trial court below for
observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk